In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************
CINTHIA VAN ALST,               *
on behalf of minor child, J.V., *                  No. 15-1180V
                                *                  Special Master Christian J. Moran
                   Petitioner,  *
                                *
v.                              *                  Filed: January 4, 2018
                                *
SECRETARY OF HEALTH             *                  Attorneys’ fees and costs; waiver
AND HUMAN SERVICES,             *
                                *
                   Respondent.  *
*********************

Andrew D. Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for petitioner;
Ann D. Martin, United States Dep’t of Justice, Washington, DC, for respondent.

                     UNPUBLISHED DECISION AWARDING
                       ATTORNEYS’ FEES AND COSTS1

       After her petition was dismissed from the Vaccine Program, Cinthia Van
Alst filed a motion for attorneys’ fees and costs. Ms. Van Alst is awarded the full
amount of her request, $24,828.84.
                                       *       *      *
       Ms. Van Alst alleged that the various vaccinations caused J.V. to suffer
infantile spasms and subsequent neurological issues. Ms. Van Alst moved, without
objection, to have her petition dismissed due to her inability to obtain a supportive
expert opinion. Pet’r’s Mot. Decision, filed June 27, 2017. Her petition was

       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
dismissed for insufficient proof. Decision, issued July 11, 2017, 2017 WL
3381125. With the merits of Ms. Van Alst’s case resolved, the parties addressed
attorneys’ fees and costs.

      Ms. Van Alst filed an attorneys’ fees and costs petition on July 17, 2017,
requesting $18,197.50 in fees and $6,631.34 in costs. Ms. Van Alst’s did not incur
any costs personally. Gen. Order No. 9 Statement, filed Jan. 2, 2018.
      The Secretary filed a response representing that he “is satisfied the statutory
requirements for an award of attorneys’ fees and costs are met in this case.”
Resp’t’s Resp., filed July 27, 2017, at 2. The Secretary did not raise any specific
objections and recommended that the Special Master “exercise his discretion”
when determining a reasonable award. Id. at 3.

       This matter is now ripe for adjudication.
                                        *       *       *
      Because Ms. Van Alst did not receive compensation, she must establish that
the “petition was brought in good faith and there was a reasonable basis for the
claim” before she can receive an award of reasonable attorneys’ fees and costs. 42
U.S.C. § 300aa–15(e)(1). As noted above, the Secretary believes that the statutory
requirements for an award of attorneys’ fees and costs (by implication, good faith
and reasonable basis) have been met.
        Because good faith has not been challenged nor does any evidence exist to
question it, the undersigned finds that the petition was filed in good faith. While
Ms. Van Alst did not submit an expert report, the undersigned finds that the
medical records submitted are sufficient to support a finding of reasonable basis.
Accordingly, due to the findings of good faith and reasonable basis, Ms. Van Alst
is eligible for an award of attorneys’ fees and costs.
      Pursuant to the rationale established in Swintosky, the undersigned finds that
the Secretary has waived any objections to the amount of fees requested. No. 12-
403V, 2017 WL 5899239 (Fed. Cl. Spec. Mstr. Nov. 6, 2017).2 Absent any



       2
         In Swintosky, the Secretary submitted a joint notice of decision not to seek review and
did not challenge the undersigned’s finding of waiver.

                                                    2
objections, Ms. Van Alst’s request for attorneys’ fees and costs is GRANTED IN
FULL:

       A lump sum of $24,828.84 in the form of a check made payable to
       petitioner and petitioner’s attorney, Andrew D. Downing.
       This amount represents reimbursement attorneys’ fees and other litigation
costs available under 42 U.S.C. § 300aa-15(e). In the absence of a motion for
review filed pursuant to RCFC Appendix B, the clerk of the court is directed to
enter judgment herewith.3


               IT IS SO ORDERED.
                                                            s/Christian J. Moran
                                                            Christian J. Moran
                                                            Special Master




       3
          Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint
filing of notice renouncing the right to seek review.

                                                    3